Citation Nr: 0411161	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer including as 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty in the United States Army from 
September 1945 to October 1948 and in the United States Air Force 
from January 1949 to December 1969.  

The issue on appeal arose from a Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision dated in January 2003.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02. 

Importantly, the Board recognizes that the issue of entitlement to 
service connection for skin cancer including as secondary to 
exposure to ionizing radiation remains unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

The veteran's service medical records including an October 1969 
retirement physical examination report are silent for skin cancer.

The extensive postservice medical evidence first showing the 
presence of a skin cancer/basal cell carcinoma dates from 
approximately the late 1990's.

The veteran submitted a copy of a photograph of himself allegedly 
near ground zero in Hiroshima.  He reports having had a tour of 
duty near Hiroshima in 1946. His service records confirm that he 
had a tour of duty in Japan from August 1946 to October 1948.  His 
awards and decorations include the Army Occupation Medal of Japan.  

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997). First, there are certain types of cancer that are 
presumptively service connected when specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.309(d) (2003).

Second, "radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (2002). Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) (2002) when it is established that the 
disease diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to radiation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph (d)(2) 
of that section shall be service-connected if they become manifest 
in a radiation-exposed veteran.  The provisions of section 
3.309(d) limit the diseases subject to presumptive service 
connection to those specified in section 3.309(d)(2).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997). 
38 C.F.R. § 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.

The regulation provides a list of recognized radiogenic diseases 
in subsection 3.311(b)(2), and the regulatory time period when the 
diseases must become manifest. 38 C.F.R. § 3.311(b)(5). In 
addition, subsection 3.311(b)(4) provides that, even if the 
claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still be 
considered, or developed, pursuant to 38 C.F.R. § 3.311 if the 
veteran cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.

38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3) provide that 
qualification under these presumptive provisions occurs when the 
veteran has one of the 15 listed cancers (skin cancer in not 
listed), and establishes his participation in a "radiation risk 
activity."  A "radiation risk activity" is defined as (i) onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; (ii) the occupation of Hiroshima or Nagasaki, 
Japan by the United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or (iii) internment as 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II which 
(as determined by the Secretary) resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the United 
States occupation forces in Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3).

The claim as it now stands shows the veteran did not participate 
in a radiation-risk activity on the basis of his military duty 
after World War II. Thus, he was not a radiation-exposed veteran 
and as a result the claim is grounded in 38 C.F.R. § 3.311 rather 
than 38 C.F.R. § 3.309(d).  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
includes skin cancer.  The Board notes that the veteran's claim 
requires initial development as set out in section 
3.311(a)(2)(iii) for other exposure claims.

The Board must point out that section 3.311(a)(2)(iii) directs 
dose determination in a claim such as the appellant's.  It 
requires that a dose estimate is to be made by the VA Under 
Secretary for Health, after all available information concerning 
exposure is obtained by the VBA AMC (emphasis added).  The 
development actions must comply with the holding in Earle v. 
Brown, 6 Vet. App. 558 (1994).

The VBA AMC has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  The requirements regarding the preparation of a dose 
assessment by VA are unique to claims brought under section 
3.311(a)(2)(iii).  The responsibility for dose estimate 
preparation by VA in claims brought under section 3.311(a)(2)(iii) 
is clear from the regulation and must be based upon all available 
information.  The Board is bound by the regulations.  38 C.F.R. 
§ 19.5.  The VBA AMC did not develop the claim under 38 C.F.R. § 
3.311(b)(4) although it was argued that the veteran had a 
radiogenic disease.  See 38 C.F.R. 
§ 3.311(a)(1), (b)(1).

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the appellant's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation of a 
dose estimate, to the extent feasible, based on available 
methodologies.  This is not discretionary and the claim must be 
referred to the Under Secretary for Health as provided in the 
regulation if it is determined that the veteran had a radiogenic 
disease and met other criteria as discussed in section 3.311(a).

The requirements regarding the preparation of a dose assessment by 
VA is unique to claims brought under section 3.311(a)(2)(iii).  VA 
may rely upon dose data provided by the Department of Defense in 
cases brought under sections 3.311(a)(2)(i) or (a)(2)(ii).

On May 8, 2003, the National Research Council (NRC) released a 
report concerning reconstructed dose estimates provided to VA by 
the Defense Threat Reduction Agency (DTRA).

The responsibility for dose estimate preparation by VA in claims 
brought under section 3.311(a)(2)(iii) is clear from the 
regulation and must be based upon all available information.  This 
would include any information contained in treatment records or 
other records that might contain radiation dose information as 
discussed in M21-1, Part III, para. 5.12 DEVELOPMENT OF IONIZING 
RADIATION EXPOSURE.

In view of the information on file, the Board believes that the 
VBA AMC should complete additional development to insure there is 
a record on appeal that would allow for an informed determination 
of the issues under review.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is REMANDED 
to the VBA AMC for the following development:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii) should insure that all likely sources that may 
contain information of the veteran's claimed exposure to radiation 
have been contacted.

Once the VBA AMC determines that such development has been 
accomplished, the records which have been obtained, including any 
available service records regarding his location, sources 
identified by the appellant, and the records, information and the 
veteran's statements concerning his exposure, should be referred 
to the Under Secretary for Health for the preparation of a dose 
estimate, which may include a determination of no exposure.

If it is determined that the veteran was exposed to ionizing 
radiation in military service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under § 3.311(b)(1).  The methodology 
relied on to construct the dose estimate should be thoroughly 
explained.  

In any review of the claim under 38 C.F.R. § 3.311(c), any opinion 
from the VA Under Secretary for Benefits, or designee of the VA 
Under Secretary for Benefits, of no reasonable possibility that a 
claimed disability was caused by inservice exposure, if so 
concluded, must be thoroughly explained and provide adequate 
rationale for any conclusion or conclusions reached.

In accordance with the guidance in Stone v. Gober, 14 Vet. App. 
116 (2000), such an opinion need not explicitly discuss each of 
the 38 C.F.R. § 3.311(e) factors, but it must be more than a 
cursory explanation and a mere restatement of any opinion obtained 
from the office of the VA Under Secretary for Health.

3.  The VBA AMC must review the claims file and ensure that all 
notification and development action required by the VCAA and the 
implementing regulations is completed.

4.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.

In particular, the VBA AMC should review any required opinions to 
ensure that they are responsive to and in complete compliance with 
the directives of this remand and the VCAA and if they are not, 
the VBA AMC should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to service connection for skin cancer including as 
secondary to exposure to ionizing radiation.

If the benefit sought on appeal is not granted to the appellant's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable laws and regulations, not previously 
provided in the SOC for this claim, considered pertinent to the 
issue currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant unless 
he is notified by the VBA AMC.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






